Citation Nr: 1108204	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  08-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for status post dislocation with closed reduction of the right shoulder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran had active service from February 2001 to May 2002. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Huntington, West Virginia (in conjunction with the RO in Montgomery, Alabama), which denied the above claim.

In October 2009, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of the hearing has been associated with the Veteran's claims file.  When this case was initially before the Board in December 2009, it was remanded for further development.  

The issues of entitlement to a disability rating in excess of 10 percent for infrapatellar bursitis of the left knee, and entitlement to service connection for a thoracic spine disability, including as secondary to the Veteran's service-connected left knee disability, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See Veteran's April 2009 statement.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, further attempts should be made to obtain a complete copy of the Veteran's private and VA treatment records, and the Veteran should be afforded another VA examination assessing the current severity of his right shoulder disability.

When the Board remanded this case in December 2009, it directed the RO/AMC to provide the Veteran with a contemporaneous VA examination assessing the current nature, extent, and severity of his right shoulder disability.   Thereafter, in May 2010, in compliance with the Board's December 2009 Remand instructions, the Veteran was afforded a VA orthopedic examination of his right shoulder.  At that time, the examiner noted the Veteran's reports that his right shoulder "pops," but does not subluxate or dislocate, and that although he does not typically have constant pain on a daily basis, he does have flare-ups when doing overhead activity.  Additionally, the examiner noted the Veteran's reports that he could lift 50 pounds without difficulty, but was reluctant to engage in any activity that may place him at risk for dislocation, and as such, he longer participated in many sporting activities that he used to enjoy (i.e., baseball, basketball, water sports, and rollerblading).  Moreover, the examiner reported that the Veteran denied having any doctor-prescribed bed rest or incapacitation within the past twelve months; impediment to his activities of daily living, aside from trouble sleeping because his shoulder would become stiff, sore, and numb; or impediment to his usual occupation, aside from having to subcontract some installations because he was unable to pull computer cable through ceilings as a result of his right shoulder disability.  

Additionally, on examination, the examiner reported that the Veteran had a faint, well-healed linear arthroscopic surgical scar over the right shoulder; deep tendon reflexes of 3+ in the upper and lower extremities bilaterally; no muscle atrophy; and muscle strength of four plus out of five in the right upper extremity.  The examiner also reported that range of motion testing revealed that the Veteran had forward flexion from zero to 160 degrees, abduction of zero to 150 degrees, external rotation of zero to 60 degrees, and internal rotation of zero to 50 degrees.  Moreover, the examiner reported that X-rays conducted at that time revealed a normal glenoid, normal bone density, and a deformity of the mid-portion of the right clavicle, which appeared to be an old fracture of the clavicle.  The examiner also noted that there was no evidence of malunion, nonunion, dislocation, or spontaneous subluxation. Finally, based on her review of the pertinent medical history and the results of the physical evaluation of the Veteran, the examiner diagnosed the Veteran with status post dislocation and closed reduction of the right shoulder, noting that, despite his subjective complaints, there was minimal evidence of functional limitation.  In this regard, it was stated that the Veteran was self-employed and had indicated that he was able to conduct his business activities without limitation, although he did have to subcontract some installation work that required extensive overhead work. 
 
Significantly, however, the May 2010 VA examiner failed adequately identify and describe in detail all residuals attributable to the Veteran's service-connected status post dislocation with closed reduction of the right shoulder.  Specifically, while the examiner noted that the Veteran had a faint, well-healed linear arthroscopic surgical scar over the right shoulder from his February 2005 right shoulder surgery, the examiner failed to provide any detailed information regarding such scarring upon which the Board could consider whether a separate compensable rating would be warranted.  Further, although the examiner noted that X-rays revealed an old fracture of the clavicle, there was no indication as to whether there were degenerative changes and/or arthritis related with the finding.  In this regard, the Board notes that, in May 2009, Dr. Roger M. Setzler reported that X-rays of the right shoulder revealed what was possibly either an old fracture and/or some degenerative change.

Further, the Board notes that the May 2010 VA examiner's conclusion that the Veteran had a normal glenoid is inconsistent with the Veteran's private treatment records, which reflect that the Veteran has sub-condral sclerosing and slight fragmentation along the anterior margins of the glenoid with overlying partial tearing and slight fraying of the anterior margins of the glenoid labrum.  See Dr. Stephen C. Ashe's May 2009 magnetic resonance imaging (MRI) report and Dr. Roger M. Setzler's June 2009 treatment record.  

Additionally, while the May 2010 VA examiner conducted range of motion testing of the right shoulder, the examiner failed to report whether there was any loose movement, pain, weakened movement, excess fatigability, or incoordination on movement.  Similarly, there was no indication as to whether there was likely to be additional range of motion lost due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  Further, the examiner failed to describe whether pain significantly limited his functional ability during flare-ups or when his right shoulder was used repeatedly.  In this regard, the Board notes that, when evaluating joint disabilities rated on the basis of limitation of motion, VA is required to consider whether a higher rating is warranted based on functional loss due to demonstrated pain, weakness, excess fatigability, or incoordination, where these factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Moreover, the Board notes that, at the time of his examination, the Veteran stated that he did have flare-ups of his right shoulder disability when doing overhead activity, and as such, a discussion of the limits of his functional ability during such flare-ups is necessary in this case.  

Finally, the Board finds that, with regard to the degree of occupational impairment attributable to the Veteran's service-connected right shoulder disability, the results of the May 2010 VA examination are internally inconsistent.  In this regard, the Board notes that the VA examiner concluded that the Veteran had no impediment to his usual occupation as a computer network installer as a result of his right shoulder disability, and as such, was able to conduct his business activities without limitation.  However, in the same report, the examiner noted that the Veteran had to subcontract some installations that required extensive overhead work because he was unable to pull the computer cable through ceilings as a result of his right shoulder disability.  As such, some of the May 2010 VA examiner's findings and opinions appear to be in direct contradiction with each other.  

Accordingly, given these discrepancies and inconsistencies, and because the May 2010 VA examiner did not adequately address all of the pertinent manifestations of the Veteran's right shoulder disability, the examination report is not adequate for rating purposes.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994) (holding that a VA examination must contain reference to the pertinent criteria to be adequate); see also 38 C.F.R. § 4.2 (2010) (stating that if the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes).  As such, this matter must be remanded in order to provide the Veteran with a contemporaneous VA examination to assess the current nature, extent, and severity of his right shoulder disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided); see also 38 C.F.R. § 4.70 (2010) (if an examination report is inadequate as a basis for the required consideration of evaluation, the rating agency may request a supplementary report from the examiner giving further details as to the limitation of the disabled person's ordinary activity imposed by the disease, injury, or residual condition).   

Moreover, a review of the record reveals that, in compliance with the Board's December 2009 Remand instructions, in February 2010, the RO contacted the Veteran and requested that he submit a VA Form 21-4142 (i.e., an Authorization and Consent to Release Information form) regarding his reported treatment with Dr. Richard L. Sample, dated since 2005, and records from Dr. Setzler and Dr. Roca at the Alabama Orthopedic Clinic.  Significantly, however, to date, the appellant has failed to respond to this request or to submit copies of these treatment records himself.  In this regard, the Board notes that the duty to assist is not a one-way street; if an appellant wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  However, as this case must be remanded for an additional VA examination, the Veteran will be afforded one more opportunity to submit and/or obtain copies of his treatment records from Dr. Sample, Dr. Setzler, and Dr. Roca.  In this regard, the Board acknowledges that, to date, the only treatment records on file from the Dr. Setzler are dated from May 2009 to June 2009.
  
Finally, as this case must be remanded for the foregoing reasons, on remand, copies of any recent VA treatment records regarding the Veteran's right shoulder disability should also be obtained.  See 38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c)(2).  In this regard, the Board notes that the most recent VA treatment records on file are dated in January 2008.  


Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment with respect to all private health care providers who have treated his right shoulder disability, to specifically include treatment records from the following:

(1)  Dr. Richard L. Sample, dated since 2005; 

(2)  Dr. Roger M. Setzler at the Alabama Orthopedic Clinic; and 

(3)  physical therapy in 2009 with Dr. Roca at the Alabama Orthopedic Clinic.

Following the receipt of any necessary authorizations from the Veteran, attempt to obtain any medical records identified by the Veteran.  If these records are not available, request that the doctors provide a negative reply.  

2.  The RO/AMC shall make arrangements to obtain a complete copy of the Veteran's treatment records regarding his right shoulder disability from the Birmingham, Alabama, VA Medical Center, dated since May 2005; and from the Montgomery, Alabama, VA Medical Center, dated since January 2008. 

3.  Once the foregoing development has been completed, the RO/AMC shall schedule the Veteran for a VA orthopedic examination in order to determine the precise nature and severity of his right shoulder disability.  The claims file must be made available to and reviewed by the examiner.  All tests deemed appropriate by the examiner, including X-rays and/or MRI studies, should be conducted.

The examiner should identify and describe in detail all residuals attributable to the Veteran's service-connected status post dislocation with closed reduction of the right shoulder, to specifically include a detailed description of any scarring related to his February 2005 right shoulder surgery.  The examiner is requested to assess the nature and severity of any residual surgical scars in accordance with pertinent rating criteria for evaluation of rating scars.

The examiner should specifically state whether there is malunion, nonunion, or dislocation of the clavicle or scapula, and should report whether there is any loose movement of the shoulder.  

Additionally, the examiner should note whether there is any evidence of impairment of the humerus (i.e., malunion of the humerus with moderate or marked deformity, recurrent dislocation of the scapulohumeral joint with guarding, fibrous union of the humerus, nonunion of the humerus (i.e., false flail joint), or loss of the head of the humerus (i.e., flail shoulder)).  

Additionally, the examiner should provide the ranges of motion of the Veteran's right shoulder in degrees.  The examiner should also note whether-upon repetitive motion of the Veteran's right shoulder-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly.  In doing so, the examiner should specifically acknowledge and discuss the Veteran's contentions regarding flare-ups when doing overhead activities.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner should also note whether there is any limitation of motion of the right arm, specifically reporting whether such motion stops: (1) at the shoulder level, (2) midway between the side and the shoulder level, or (3) 25 degrees from the side. 

Additionally, the examiner should note whether the Veteran has ankylosis of the scapulohumeral articulation (i.e., where the scapula and humerus move as one piece).  In this regard, the examiner must indicate whether the Veteran has: (1) favorable ankylosis with abduction limited to 60 degrees (i.e., he can reach his mouth and head); (2) intermediate ankylosis between favorable and unfavorable ankylosis; or (3) unfavorable ankylosis with abduction limited to 25 degrees from the side.  

The examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected right shoulder disability.  In particular, describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In doing so, the examiner should acknowledge and discuss the Veteran's reports that he has had to subcontract some network installations that required extensive overhead work because he was unable to pull the computer cable through ceilings as a result of his right shoulder disability.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached. In doing so, the examiner should reconcile his/her findings and opinions with the other medical evidence of record, to specifically include the results of the Veteran's May 2009 private MRI and the June 2009 findings of the Veteran's private doctor, Dr. Setzler.  

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

5.  The RO/AMC will then readjudicate the Veteran's claim, to include consideration of whether a separate compensable rating for surgical scarring of the right shoulder is warranted.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



